DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 12/13/21.  Claim(s) 1, 11, and 19 has/have been amended and applicant states support can be found at the pgpub of the application US20210209535A1 [0115] (instant specification [0088] ).  Therefore, Claims 1-20 is/are pending and have been addressed below.  Amendment to the specification is also acknowledged.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 12/13/21, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 101 for claim(s) 1-20.

Additionally, examiner notes while the independent claims do not overcome 101 on their own, the addition of claims 6, 8, and 10 and 16 and 18 to overcome the rejection.  Claims 6, 8, and 10 and 16 and 18 define authentication in a specific manner with a specific user interface that provides a practical manner as noted in instant specification Figs. 2A-2E and [0042-0043].

Applicant’s arguments, see applicant’s remarks, filed 12/13/21, with respect to rejections under 35 USC 102 and 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim(s) without a 103 rejection (containing allowing subject matter)

Claim(s) 6-7 and 16-17 contain allowable subject matter.  Claim(s) 7 and 17 contain(s) allowable subject matter based on being dependent to claim(s) 6 and 16.  The remaining rejections are 103 as noted below.

Closest prior art to the claims 6-7 and 16-17 are as follows.
Bailey in view of Bui as applied to claim(s) 1 and 11 above and further in view of Chedda et al. (US 2013/0013529 A1).

Regarding claim 6 and 16, Bailey teaches the computing device as recited in Claim 1, wherein the SOW manager is further configured to: as well as SOW.

Bailey teaches a particular SOW from the plurality of SOW documents based upon the particular SOW [see at least [0020] generate one or more SOWs].

Modified Bailey doesn’t/don’t explicitly teach but Bui discloses 
in response to a user request to approve a particular document that includes a document, determine whether the user has the required approval role, and
in response to determining that the user does have the required approval role:
change the status of the particular document to approved, and
generate and transmit an approval notification to a plurality of users in a logical group of the particular document [for the limitations above see at least [0035] receive user input then based on input determine task and user rights via user graph; [0038, 0185-0186] prevent actions based on user rights including electronically executing documents (sign {approve} a document as noted in Fig. 14J): “prevent actions based on restrictions indicated by the graph data structure”, “constrain user actions according to user”, and “electronically executing documents (e.g., described below, with respect to FIGS. 14C, 14J-14P, 20, 21, 22A-22D, and 23A-23H)”; [0125-0127] user graph;
Figs. 14E and [0262-0264] present document to user initial, initial user attaches documents if needed (document becomes a document with at least one sub document), initial user approves document; Fig.14J and [0310-0311] a) determine if documents of a 
Fig. 20 and [0294-0296] when enough approvals received document is considered approved thus in response to last approval change document status to approved; Fig. 20 and [0297] notifications may be sent to signers after document status changed to approved].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey with Bui to include the limitation(s) above as disclosed by Bui.  Doing so would further define a) Bailey’s [0042, 0053, 0058] required document data to include approval roles, b) Bailey’s [0069] approval requirements for documents to include approval roles, and c) both a and b would improve Bailey’s silence on the specifics of the approval process by providing a streamlined approval process of a document.

Modified Bailey doesn’t/don’t explicitly teach but Chheda discloses prevent changes to the project [see at least Fig. 29 and [0075] system a) approves and locks a document (project) thus no changes can be made it and thus its components and b) unlocks a document so changes can be made it and thus its components; [0069] signed and locked].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bailey with Chheda to include the limitation(s) above as disclosed by Chheda.  Doing so would further define modified Bailey’s SOW/project to include related data which can be locked from being changed 

However notably Bailey in view of Bui and Chheda don’t teach in response to determining that the user does have the required approval role: prevent changes to documents of the particular project or document and additional documents from being added to the particular project or document.

Regarding claim 7 and 17, modified Bailey teaches the computing device as recited in Claim 6.

Modified Bailey doesn’t/don’t explicitly teach but Bui discloses wherein the required approval role is automatically assigned to the user based upon a job description of the user [see at least [0283-0286, 0295, 0320] system automatically (as computer does it by itself): a) determines document signers required for document by reviewing document contents to find user name and job title (“to sign in the capacity of “Chief Fund Manager” with a certain size”) and compare to list of approvers document signers required for document (thus approval role at least based on title), b) assign users, and c) determines if the signatures needed are completed; [0304, 0306] further define signature data to include title 2214c].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey with Bui to include the limitation(s) above as disclosed by Bui.  Doing so would further define a) Bailey’s [0042, 0053, 0058] 

However notably the prior of claim(s) 7 and 7 doesn’t/don’t teach prevent changes to documents of the particular project or document and additional documents from being added to the particular project or document

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 4-5, 8, 11-12, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 2014/005941 A1) in view of Bui et al. (US 2018/0239959 A1).

Regarding claim 1, 11, and 19 (currently amended), Bailey teaches a computer-implemented method comprising:
causing, by a Statement Of Work (SOW) manager to be displayed on a client device, a user interface that allows a user to create a plurality of SOWs based upon a particular SOW template, from a plurality of SOW templates, wherein the particular SOW template has a corresponding required data that is automatically assigned to each SOW that is created from the particular SOW template, wherein the required data [see at least Fig. 1 and [0018] for multiple users and their devices (101, 102, 103) and a server with the SOW application (104a); [0020] generate one or more SOWs; Fig. 2 and [0034, 0039, 0077] steps 204, 208, and 236 where SOW application presents an interface to select a SOW template which the user has access to and subsequently create a SOW based on the template; [0039, 0040, 0042] 208 a template is selected, 212 customer or provider for template is selected, 216 template is automatically populated with standardized data because only computer does the populating; Fig. 2 and [0042, 0046-0047, 0053, 0058-0059] types of standardized data that could be in a SOW template which is required data and described as customer specific data types of standardized data that could be in a SOW template which is required data and described as customer specific data].

Bailey teaches creating a document based on a template but doesn’t/don’t explicitly teach what information is in the template however Bui teaches a document property including approvers and specifically discloses
 a required approval role, wherein the required approval role is a role that a user must have to approve the document [see at least [0283-0286, 0295, 0320] system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bailey with Bui to include the limitation(s) above as disclosed by Bui.  Doing so would further define a) Bailey’s [0042, 0053, 0058] required document data to include approval roles, b) Bailey’s [0069] approval requirements for documents to include approval roles, and c) both a and b would improve Bailey’s silence on the specifics of the approval process by providing a streamlined approval process of a document. 

Regarding claim 2, 12, and 20, modified Bailey teaches the computer-implemented method as recited in Claim 1 as well as the required approval role
and Bailey teaches, wherein the required data for the particular SOW template is determined by one or more of a type of the particular SOW template, a logical group of the particular SOW template, or by a user selection of the required approval role via the user interface [see at least Fig. 2 and [0034, 0039, 0077] steps 204, 208, and 236 where SOW application presents an interface to select a SOW template the user has access to and subsequently create a SOW; Fig. 2 and [0042, 0053, 0058] SOW generation based on a template may be based on identification of user (customer) and then information (for a project) that is on a per-group basis thus template per user or project type (type of particular SOW template, where type is user or project), where the per-group basis includes information that is per customer basis, where identification of the customer and/or project makes the generation done entirely by the computer thus 

Regarding claim 4 and 14, modified Bailey teaches the computing device as recited in Claim 1, 
and Bailey teaches wherein the user interface displays a plurality of versions of the particular SOW template and includes controls that allow the user to select particular SOW template from the plurality of versions of the particular SOW template [see at least Fig. 2 and [0034, 0039, 0077] steps 204, 208, and 236 where SOW application presents an interface to select a SOW template the user has access to and subsequently create a SOW; [0039] select a template of templates, then a sub templates of sub templates of the selected template].

Regarding claim 5 and 15, modified Bailey teaches the computing device as recited in Claim 1, 
and Bailey teaches wherein: the plurality of SOW templates corresponds to a logical group of the user, and the user is not permitted to access SOW templates from other logical groups [see at least Fig. 2 and [0034, 0039] steps 204, 208, and 236 where SOW application presents an interface to select a SOW template the user has access to and subsequently create a SOW; [0037] define user access rights for templates where a user can only access templates in the access right group].

Regarding claim 8 and 18, modified Bailey teaches the computing device as recited in Claim 1, wherein the SOW manager is configured to: as well as SOW.

Bailey teaches approve a particular SOW;
approval of the particular SOW [see at least [0020] generate one or more SOWs; [0069, 0077] user will review and approve a particular SOW such as one that is modified].

Modified Bailey teaches approval of a SOW but doesn’t/don’t explicitly teach any specifics of the approval for a SOW however but Bui teaches a specific method for processing a document and sub parts of a document and specifically discloses
in response to a user request to perform an action for of a particular document that includes one or more sub documents, determine whether the one or more sub documents include a required document for the particular document, and
in response to determining that the one or more sub documents do not include the required document for the particular document, not allowing performance of the action for of the particular document [see at least Figs. 14E and 14J and [0262-0264, 0310-0311] a) documents of a particular document, b) determine if documents of a particular document meet requirements including signatures, and c) disable button to submit (approve) when requirements not met; [0187] roles for review].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bailey with Bui to include the limitation(s) above as disclosed by Bui.  Doing so would further define a) modified .

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Bui as applied to claim(s) 1 and 11 above and further in view of Rankin et al. (US 2011/0289161 A1).

Regarding claim 3 and 13, Bailey teaches the computing device as recited in Claim 1 as well as the particular SOW template.

Bailey discloses wherein the particular template is at least partially automatically populated with data [see at least [0020] generate one or more SOWs; Fig. 2 and [0034, 0039, 0077] steps 204, 208, and 236 where SOW application presents an interface to select a SOW template which the user has access to and subsequently create a SOW based on the template; [0039, 0040, 0042] 208 a template is selected, 212 customer or provider for template is selected, 216 template is automatically populated with standardized data because only computer does the populating; Fig. 2 and [0042, 0046-0047, 0053, 0058-0059] types of standardized data that could be in a SOW template which is required data and described as customer specific data].


wherein the particular template is at least partially automatically populated with data from a third-party service based upon information contained in the particular template [see at least [0105] for a template is automatically populated with third party information based on being a XML file (data contained within) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bailey with Rankin to include the limitation(s) above as disclosed by Rankin.  Doing so would further define modified Bailey’s automatically filled template to include data from databases with information (from internal or external sources) for the reviewing customer and/or provider which would minimize approval time of the SOW by the reviewing customer and/or provider.
Furthermore, all of the claimed elements were known in the prior arts of modified Bailey and Rankin and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Bui as applied to claim(s) 1 above and further in view of in view of Napierala et al. (US 2012/0209803 A1).

Regarding claim 9, modified Bailey teaches the computing device as recited in Claim 1,
and Bailey teaches wherein the SOW manager is further configured to:
in response to a change made to a particular SOW, from the plurality of SOWs, perform an action and the change made to the particular SOW [see at least [0020] generate one or more SOWs thus one or more SOWs; [0069] certain information inserted may require approval for inclusion into a SOW].

Modified Bailey doesn’t/don’t explicitly teach but Napierala discloses in response to a change made to a particular document, automatically generate and transmit to a user having an approval role for the particular document, a notification of the change made to the particular document [for the limitations above, see at least [0014-0015] step 6 (created or uploaded) single or multiple documents are the project; [0040-0042] a change is made to a document and appropriate users are notified of the change; [0020] step 10 notify approvers for a project of a task for the project in response to a document being re-uploaded].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bailey with Napierala to include the limitation(s) above as disclosed by Napierala.  Doing so would further define a) modified Bailey’s (Bailey) [0042, 0053, 0058] required document data to include approval roles, b) modified Bailey’s (Bailey) [0069] approval requirements for documents to include approval roles, and c) both a and b would improve modified . 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey in view of Bui as applied to claim(s) 1 above and further in view of in view of Arroyo et al. (US 2003/0033167 A1).

Regarding claim 10, Bailey teaches the computing device as recited in Claim 1, wherein the SOW manager is further configured to: as well as SOW, from the plurality of SOWs and he SOW (a role that a user must have to approve the SOW).

Modified Bailey doesn’t/don’t explicitly teach but Bui discloses
a user with a role required to approve a document [see at least [0283-0286, 0295, 0320] system automatically (as computer does it by itself): determines document signers required for document, assign users and determines if the signatures needed are completed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bailey with Bui to include the limitation(s) above as disclosed by Bui.  Doing so would further define a) modified Bailey’s [0042, 0053, 0058] required document data to include approval roles, b) modified Bailey’s [0069] approval requirements for documents to include approval roles, and c) both a and b would improve modified Bailey’s silence on the specifics of the approval process by providing a streamlined approval process of a document. 

Modified Bailey doesn’t/don’t explicitly teach but Arroyo discloses in response to a user request to recall an approved project:
wherein the user request is from a user with a role required to perform an action on the approved document,
change the status of the project to an unapproved state, and
generate and transmit a recall notification, wherein the recall notification indicates the approved project is ready to be reapproved [for the limitations above, 
the limitation is interpreted based on broadest reasonable interpretation of instant specification [00100-00101] as change document so it can be updated and notify users of the change and approval requirement,
then see at least [0061] document created; [0066-0067] document approval process; claim 32 and [0055-0058] post document approval including recalling a document and restarting the approval process thus the document is changed from approved to unapproved; [0076] business rules can be modified to determine who can perform functions such as post document approval recall; clam 3 and [0059, 0066] notify users of a document needing approval (generate and transmit notification) such as ([0055-0058]) the recalled approved document].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bailey with Arroyo to include the limitation(s) above as disclosed by Arroyo.  Doing so would further define modified 

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAMES WEBB/Examiner, Art Unit 3624